For the reasons assigned in Mrs. Evelyn Phillips Maddox v. W.C. Pattison et al., 186 So. 894, this day decided by us, the judgment of the district court in this case is amended and recast so as to read:
It is ordered, adjudged and decreed that W.C. Pattison and Hardware Mutual Casualty Company be and they are hereby condemned, in solido, to pay unto Ben F. Buckliew, plaintiff, and the Magnolia Pipe Line Company, intervener, the sum of $10,000 together with interest at the rate of five per cent per annum from judicial damand until paid, and all costs of suit; that out of such sum the said Magnolia Pipe Line Company shall be paid and receive the sum of $250 and, in addition thereto, all sums paid by it as compensation to plaintiff Ben F. Buckliew prior to the date of the collection of this judgment, all with legal interest from judicial demand until paid, and, additionally, twenty per cent attorney's fees upon said sums, and the costs of its intervention; and the balance of the amount of this judgment against defendants shall be paid to and received by plaintiff Ben F. Buckliew.
It is further ordered, adjudged and decreed that the expert witness fees of Dr. O.O. Jones, Dr. C.H. Potts, Dr. D.R. McIntyre, Dr. D.H. Alverson, and Dr. G.H. Cassity be and they are hereby fixed in the sum of $25 each and assessed as costs in this suit. *Page 905